Title: John Christoph Süverman to Thomas Jefferson, 5 May 1810
From: Süverman, John Christoph
To: Jefferson, Thomas


          
            Sir,
            City of Washington 
                     5th May 1810
          
          Respectfully I wish to inform you of the Unhappy exit of Mr Pirny, he boarded, and lodged, with us ever since his return from the Western Country, the principal part of the time he has been confined by Sickness, I believe ariseing from uneasyness of mind,
			 not having recd anything for his late services to L Govr Lewis. he was wretchedly poor and destitute. every service in our power was render’d him to make him comfortable; not doubting but the moment he had it in his power he would thankfully &
			 honestly pay us.
          last Week the poor Man appeared considerably better, I believe in some respects contrary to his wishes, for unfortunately on Saturday last he procured himself a quantity of Laudenam. on Sunday Morning under the pretence of not being so well went upstairs to lay on the bed, in which situation he was found dead, with the bottle by his Side that had contained the Laudanam. Our distress was great but it was to late to render him any assistance. he was buried neat and decent the next day which in addition to his former expences, fall very heavy upon us, whose circumstances you are well acquainted with, cannot bear it without suffering considerably, and hope you will be so oblidgeing as assist us as soon as it is possible to recover anything on behalf of the poor Man.
          
            I am with great Respect Sir your Obedt H’ble Servt
            
                  
               John Christoph Süverman
          
        